DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. US 2004/0233609 (US’609).

Regarding claim 1, US’609 teaches an electrode pattern (3) of an electrostatic chuck (100) includes linear portions (31a, 31b) in a radial direction and a plurality of concentric C-shaped portions (32a, 32b) branching out from the linear portions (31a, 31b) (trunks). The linear portions are disposed opposite to each other in a diametrical direction and are roughly in a straight line. The C-shaped portions (32a, 32b) (branches having an arcuate path) are in the form of concentric circles and these concentric circles are engaged alternately like teeth of a comb (abstract, see fig. 1). The linear portions 31a and 31b are diametrically opposite to each other and almost in a straight line. Moreover, the C-shaped portions 32a and 32b are concentric and are engaged alternately like teeth of a comb. An electrostatic chuck in the present invention is a bipolar electrostatic chuck having a positive and a negative electrode embedded in an insulating body on a wafer stage. Figs 1-2 show that the insulating body forms a gap between the positive and negative electrodes (para. 8 and 24-26 see fig. 1-2). Fig. 1 of US’609 shows a similar configuration to fig. 7 of the instant discloser in its depiction of the shape of the two electrodes including the middle hub, trunks and branches recited in the claim. Therefore, US’609 teaches a substrate support having an electrostatic chuck, the substrate support comprising: a first electrode having a middle hub with a first trunk extending in a first direction from the middle hub to a first outer peripheral end; a second electrode with a second trunk extending in a second direction opposite the first direction from an inner end adjacent to and spaced from the middle hub to a second outer peripheral end; a plurality of first branches crossing the first trunk, each of the first branches located a respective first trunk distance from the middle hub and spaced from adjacent first branches, each of the first branches having a first leg extending from a trunk end at the first trunk to a branch end in an arcuate path in a first direction around the middle hub with a respective first leg first radius equal to the respective first trunk distance, and a second leg extending from a trunk end at the first trunk to a branch end in an arcuate path in a second direction opposite the first direction around the middle hub with a respective second leg first radius equal to the respective first trunk distance; a plurality of second branches crossing the second trunk, each of the second branches located a respective second trunk distance from the middle hub and spaced from adjacent second branches, each of the second branches having a first leg extending from a trunk end at the second trunk to a branch end in an arcuate path in a first direction around the middle hub with a respective first leg second radius equal to the respective second trunk distance and a second leg extending from a trunk end at the second trunk to a branch end in an arcuate path in a second direction around the middle hub with a respective second leg second radius equal to the respective second trunk distance, the plurality of second branches inter-digitated with and spaced from the plurality of first branches by a gap. US’609 further teaches A direct current power supply 6 is connected to the positive and negative electrodes 3a and 3b (para. 26, see fig. 1), therefore US’609 further teaches and a power supply connected to the first and second electrodes configured to provide direct current (DC).

Regarding claims 2 and 3, US’609 teaches the substrate support with regard to claim 1. US’609 further shows that the ends of C-shaped shaped portions of each electrode and the linear portions are separated by a gap (see fig. 1). Therefore, US’876 further teaches wherein each of the branch ends of the first legs of the plurality of first branches, and each of the branch ends of the second legs of the plurality of first branches extend to and are separated from the second trunk by a gap, with regard to claim 2 and wherein each of the branch ends of the first legs of the plurality of second branches, and each of the branch ends of the second legs of the plurality of second branches extend to and are separated from the first trunk by a gap, with regard to claim 3.

Regarding claims 4, 5 and claim 17, US’609 teaches the substrate support with regard to claim 1. US’609 further shows in fig. 1 a center of electrode 32a is surrounded by a C-shaped portion of electrode 32b and are separated by a gap. Each curved section of the c-shapes of 32a and 32b extend about 180 degrees from the linear portions 31a and 31b. Therefore, US’609 further teaches wherein an innermost branch of the plurality of second branches extends around the middle hub of the first electrode, with regard to claim 4 and wherein the innermost branch of the plurality of the plurality of second branches and the middle hub of the first electrode are separated by a gap, with regard to claim 5 and wherein each of the first and second legs of each of the plurality of first branches extend about 180 degrees from the first trunk to each of the corresponding branch ends , and each of the first and second legs of each of the plurality of second branches extend about 180 degrees from the second trunk to each of the corresponding the branch ends, with regard to claim 17.


Regarding claims 11-15, US’609 teaches the substrate support with regard to claim 1. US’609 further teaches Lifting pinholes 4 are disposed at a portion where the electrode pattern 3 is not formed, such as at the center of the hole. The holes are disposed by avoiding the linear areas 31a and 31b of positive and the negative electrodes respectively (para. 26). A s shown in fig. 1 the lift pin holes are formed within the first and second electrode. Therefore, US’609 teaches a plurality of lift pin openings configured to allow a lift pin to pass through, with regard to claim 11, wherein each of the lift pin openings are within the plurality of first branches, with regard to claim 13 and wherein each of the lift pin openings are within the plurality of second branches, with regard to claim 14. US’609 further teaches The lifting pin mechanism 5 includes a pin shaft 51 that is made of alumina and that passes through the lifting pinhole 4, a flange 52 that accommodates the pin shaft 51 and through which helium gas is introduced, and an air cylinder 53 that moves the pin shaft 51 up and down. Bellows 54 isolate the inside of the flange 52 from the outside. Moreover, an outlet 7 for helium gas is provided at a center of the wafer stage 1 (para. 27). Therefore, US’609 further teaches a plurality of gas openings to allow for a flow of gas to pass through a substrate support surface of the substrate support out of the support surface, with regard to claim 15. Additionally, the lift pins would necessarily elevate the substrate over the substrate support and the height would not interfere with generating plasma since the plasma is generated by the electrostatic chuck and any particular height would not cause damage to the substrate since the pins are designed to handle the wafer. Therefore, US’876 further teaches wherein the lift pins are configured to elevate a substrate over the substrate support by a height sufficient to generate plasma without damaging a bottom surface of the substrate, with regard to claims 12.

Regarding claim 16, US’609 teaches the substrate support with regard to claim 1. US’609 further shows in fig. 3 that the trunk is shifted along its length (para. 33 see fig. 3), which reads on wherein the first trunk shifts a number of degrees in a first direction at an outermost branch of the plurality of first branches.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US’609.

Regarding claims 6 and 7, US’609 teaches the substrate support with regard to claim 1. 

US’876 does not teach wherein an outermost branch of the first plurality of branches forms a complete ring around an outermost branch of the second plurality of branches, with regard to claim 6 and wherein the second trunk extends to the complete ring of the outermost branch of the first plurality of branches, with regard to claim 7.

However, US’609 shows that electrode 3a includes an end portion that can extend past the c-shaped end of electrode 3b and configuring outer portions of either electrode to extend to the complete ring of the outermost branch of the first plurality of branches and selecting which electrode to form the outermost ring is a simple design choice and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified substrate support of US’609 to include wherein an outermost branch of the first plurality of branches forms a complete ring around an outermost branch of the second plurality of branches, with regard to claim 6 and wherein the second trunk extends to the complete ring of the outermost branch of the first plurality of branches, with regard to claim 7 because US’609 teaches the configuration can include an end portion that can extend past the c-shaped end of the opposite electrode and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Regarding claim 8, the modified substrate support of US’876 teaches the substrate support with regard to claim 6.

US’876 is silent about a surface area of the outermost ring of the first plurality of branches and a surface area of an outermost branch of the second plurality of branches are the same.

However, US’609 further teaches it is desirable to have equal area of the positive and the negative electrode patterns in general. However, a simple form of pattern is used in the electrode pattern 3 and complications in the form caused due to the lifting pin mechanism are minimized. Therefore, it is easy to make the area of the positive and the negative electrodes equal. Stable and uniform adsorption can be achieved over almost the whole of the wafer adsorption area (para. 29-37). Therefore, US’609 teaches to control the surface area of the electrodes so that stable and uniform adsorption can be achieved over almost the whole of the wafer adsorption area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified substrate support of US’876 to include a surface area of the outermost ring of the first plurality of branches and a surface area of an outermost branch of the second plurality of branches are the same because US’876 teaches to control the surface area of the electrodes so that stable and uniform adsorption can be achieved over almost the whole of the wafer adsorption area and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Regarding claims 9 and 10, the modified substrate support of US’609 teaches the substrate support with regard to claim 6. 

Within the above disclosed embodiment US’609 does not teach wherein the outermost branch of the first plurality of branches varies in width, with regard to claim 9 and wherein the outermost branch of the second plurality of branches varies in width, with regard to claim 10.

However, US’609 further teaches FIG. 4 is a top view of an electrode pattern of an electrostatic chuck in the second embodiment of the present invention, which is explained next. An electrode 201 (an electrode pattern 201) of an electrostatic chuck 200 includes comma-shaped positive and negative electrodes, 202a and 202b. The pattern is formed such that the comma-shaped electrodes 202a and 202b are point symmetrical from the center of the electrode pattern 201. Ends of the comma-shaped electrodes 202a and 202b narrow toward the circumference of the circle (para. 35, see fig. 4). Therefore, US’609 teaches that portions of the electrodes can include varied widths.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’609 to include wherein the outermost branch of the first plurality of branches varies in width, with regard to claim 9 and wherein the outermost branch of the second plurality of branches varies in width, with regard to claim 10 because US’609 teaches that portions of the electrodes can include varied widths and it is prima facie obvious to combine two configuration each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,260,432. 

Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require a substrate support with a first electrode and a second electrode and a DC power supply. The limitations required of the first electrode and second electrode in the instant application and Patent No.11,260,432 are the same. Therefore, all the limitations required by the instant claim 1 are also required in claim 1 of Patent No.11,260,432.



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713